Exhibit 10.13

January 14, 2010

By Hand Delivery

Mr. Robert Forrester

346 Gay Street

Westwood, MA 02090

Dear Robert:

As the parties have agreed, you separated from your employment with CombinatoRx,
Incorporated (the “Company”) as its Executive Vice President and Chief Operating
Officer and as a member of its Board of Directors, effective as of January 5,
2010 (the “Separation Date”). The purpose of this letter is to confirm the
agreement between you and the Company concerning your severance arrangements
(the “Agreement”), as follows:

1. Final Salary, Vacation Pay and Pay in Lieu of Notice.

(a) You acknowledge that you have received a check constituting all salary due
to you and unused vacation accrued through the Separation Date.

(b) No later than seven (7) days after the Effective Date of this Agreement, as
defined in the last paragraph of Section 12, below, the Company shall pay to you
the equivalent of 60 days of your gross Base Salary ($56,958.90) in lieu of
notice of your termination other than for Cause.

2. Retention Bonus. In consideration of your acceptance of this Agreement and
your continuing compliance with your obligations hereunder, the Company shall
make a lump sum payment to you in the gross amount of $125,000 (the “Retention
Bonus”) no later than seven (7) days after the Effective Date of this Agreement.
Payment of the Retention Bonus shall constitute full satisfaction of the
Company’s obligations under that certain Retention Bonus Agreement between you
and the Company dated December 12, 2008.

3. Severance Benefits. In consideration of your acceptance of this Agreement and
your continuing compliance with your obligations hereunder, the Company will
provide you the following severance benefits:

(a) If you and your dependents are enrolled in the Company’s medical and dental
plans on the Separation Date, subject to your and their eligibility to continue
such participation under applicable law and plan terms, the Company will pay
100% of the premium cost of the continued participation of you and your
dependents in such plans for a period of up to twenty-four (24) months from the
Separation Date.



--------------------------------------------------------------------------------

(b) All options that you hold to purchase shares of the Company’s common stock
pursuant to the terms of the Company’s 2000 Stock Option Plan, as amended, or
the 2004 Amended and Restated Incentive Plan (either being the “Plan”) that have
not vested as of the Separation Date shall be deemed to have vested on the
Separation Date and, subject to the terms of the applicable Plan and the
relevant option agreements, you shall have until January 5, 2012 to exercise all
or any portion of such options, provided that, in no event, may the exercise
date extend beyond the original maximum term of the option. For avoidance of any
doubt, you and the Company agree that options to purchase 294,751 shares of the
Company’s common stock issued on December 21, 2009 shall vest as a result of
this Section 3(b).

(c) Except as described in this Section 3 hereof, your participation in all
other employee benefit plans of the Company will end as of the Separation Date,
in accordance with the terms of those plans, as amended from time to time. Among
other things, you will not continue to earn vacation or other paid time off
after the Separation Date. Any benefits payable to you under such employee
benefit plans reflecting your period of participation therein shall be governed
by the terms of such plans.

4. Withholding, Section 409A and Section 280G. All payments made by the Company
under this Agreement shall be reduced by any tax or other amounts required to be
withheld by the Company under applicable law and all other deductions authorized
by you. The Company has determined that you are a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Internal Revenue Code (the
“Code”). To the extent that any amounts paid to you under this Agreement may be
considered to be “deferred compensation,” you understand and agree that,
notwithstanding any contrary provision contained in this Agreement, such
payments shall not be payable until the date that is the earlier of (a) six
months and one day after the Separation Date, or (b) your death. Any payments
delayed pursuant to this Section 4 shall bear interest during the period of such
delay at a rate of interest equal to the short-term applicable federal rate for
annually compounding obligations for purposes of Section 1274(d) of the Code, as
amended, or any successor provision, for the month in which such payment
otherwise would have been paid. In the event it is determined that any payment
or benefit provided by the Company to or for your benefit, either under this
Agreement or otherwise, will be subject to the excise tax imposed by section
4999 of the Internal Revenue Code or any successor provision (“section 4999”),
the Company will, prior to the date on which any amount of the excise tax must
be paid or withheld, make an additional lump-sum payment (the “gross-up
payment”) to you. The gross-up payment will be sufficient, after giving effect
to all federal, state and other taxes and charges (including interest and
penalties, if any) with respect to the gross-up payment, to make you whole for
all taxes (including withholding taxes) and any associated interest and
penalties, imposed under or as a result of section 4999.

5. Acknowledgement of Full Payment. You acknowledge and agree that the payments
provided under paragraphs 1, 2 and 3 of this Agreement are in complete
satisfaction of



--------------------------------------------------------------------------------

any and all compensation due to you from the Company, whether for services
provided to the Company or otherwise, through the Separation Date and that,
except as expressly provided under this Agreement, no further compensation is
owed to you.

6. Confidentiality and Non-Disparagement. You agree that you will not disclose
this Agreement or any of its terms or provisions, directly or by implication,
except to members of your immediate family, medical providers and to your legal
and tax advisors, and then only on condition that they agree not to further
disclose this Agreement or any of its terms or provisions to others. You also
agree that you will not disparage or criticize the Company, its business, its
Board of Directors management or its products, and that you will not otherwise
do or say anything that could disrupt the good morale of Company employees or
harm its interests or reputation. The Company agrees that, through its officers
and directors who are aware of the existence of this Agreement, it will not
disparage or criticize you and will not otherwise do or say anything that could
harm your interests or reputation.

7. Return of Company Documents and Other Property. In signing this Agreement,
you represent and warrant that you have returned to the Company any and all
documents, materials and information (whether in hardcopy, on electronic media
or otherwise) related to Company business (whether present or otherwise) and all
keys, access cards, credit cards, computer hardware and software, telephones and
telephone-related equipment and all other property of the Company in your
possession or control. Further, you represent and warrant that you have not
retained any copy of any Company documents, materials or information (whether in
hardcopy, on electronic media or otherwise). Recognizing that your employment
with the Company has ended, you agree that you will not, for any purpose,
attempt to access or use any Company computer or computer network or system,
including without limitation its electronic mail system without the prior
consent of a corporate officer. Further, you acknowledge that you have disclosed
to the Company all passwords necessary or desirable to enable the Company to
access all information which you have password-protected on any of its computer
equipment or on its computer network or system. Notwithstanding the foregoing,
you and the Company agree that you may retain the laptop computer and wireless
telephone that were most recently issued to you by the Company in connection
with your employment, provided that the Company will first conduct necessary
procedures to remove the Company’s information from those devices and further
that you will assist the Company in the transfer of ownership of those devices
to you in the ordinary course.



--------------------------------------------------------------------------------

8. Mutual Release of Claims.

(a) In exchange for the pay and benefits provided to you under this Agreement,
to which you would not otherwise be entitled absent your execution of this
Agreement, you, on your own behalf and that of your heirs, executors,
administrators, beneficiaries, personal representatives and assigns, agree that
this Agreement shall be in complete and final settlement of any and all causes
of action, rights or claims, whether known or unknown, that you have had in the
past, now have, or might now have against the Company, any of its Affiliates,
and/or all persons related thereto, including, without limitation, any and all
causes of action, rights or claims (collectively, “Claims”) in any way related
to, connected with or arising out of your employment or its termination or
pursuant to Title VII of the Civil Rights Act, the Americans with Disabilities
Act, the Age Discrimination in Employment Act, Mass. Gen. Laws Chapter 151B, or
any other federal, state or local law, regulation or other requirement and you
hereby release and forever discharge the Company and its Affiliates and all of
their respective past, present and future directors, shareholders, officers,
members, managers, general and limited partners, employees, employee benefit
plans, agents, representatives, successors and assigns, and all others connected
with any of them, both individually and in their official capacities, from any
and all such causes of action, rights or claims. For purposes of this Agreement,
“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, where control may be by
management authority, equity interest or otherwise. This is a general release of
all of your legally waivable claims, including but not limited to all of your
claims arising under the Employment Agreement or the Retention Letter.

(b) In exchange for the obligations assumed by you under this Agreement, the
Company agrees that this Agreement shall be in complete and final settlement of
any and all Claims, whether known or unknown, that it has against you, your
heirs, executors, administrators, beneficiaries, personal representatives and
assigns, provided, however, that (i) the Company does not release you from any
Claims arising from any illegal conduct or from willful misconduct in which you
engaged in bad faith; and (ii) this release shall not preclude the Company from
asserting Claims which arise from your obligations under this Agreement.

(c) This mutual release does not include any claim which, as a matter of law,
cannot be released by private agreement or that arises after the effective date
of this Agreement. Nor does this release prohibit or bar either party from
providing truthful testimony in any legal proceeding, or from cooperating with,
or making truthful disclosures to any governmental agency charged with the
enforcement of any employment laws. Notwithstanding the foregoing, with respect
to any claim that cannot be released by private agreement, you agree to release
and waive your right (if any) to any monetary damages or other recovery
(including, without limitation, attorneys’ fees) as to such claims, including
any claims brought on your behalf, either individually or as part of a
collective action, by any governmental agency or other third party.



--------------------------------------------------------------------------------

9. Litigation and Regulatory Cooperation. You agree to reasonably cooperate with
the Company in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Company which relate to events or occurrences that transpired while you were
employed by the Company. Your reasonable cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with counsel to prepare for discovery or trial and to act as a witness on behalf
of the Company at mutually convenient times. You shall reasonably cooperate with
the Company in connection with any investigation or review of any federal, state
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while you were employed by the Company
pursuant to the Employment, Confidentiality and Non-Competition Agreement, dated
as of February 23, 2004, as amended on December 15, 2008, (the “Employment
Agreement”). You further agree that you shall not voluntarily provide
information to or otherwise cooperate with any individual or entity that is
contemplating or pursuing litigation against the Company or any of its
directors, officers, shareholders or employees or that is undertaking any
investigation or review of any of their activities or practices; provided,
however, that you may participate in or otherwise assist in any investigation or
inquiry conducted by the United States Equal Employment Opportunity Commission
or the Massachusetts Commission Against Discrimination. The Company shall
reimburse you for any reasonable out-of-pocket expenses incurred in connection
with your performance of obligations pursuant to this Section 9.

10. Continuing Obligations to the Company. You acknowledge that you have
continuing confidentiality obligations to the Company pursuant to the terms of
Sections 6.2 and 6.3 of the Employment Agreement that survive notwithstanding
the termination of your employment by the Company, except that the Company
agrees to waive any restrictions with respect to “Concepts and Ideas” as defined
in Section 6.1.1 of the Employment Agreement. You hereby acknowledge your
continuing obligations under Sections 6.2 and 6.3 of the Employment Agreement
with respect to confidential and proprietary information, and you agree to abide
by them. The Company hereby agrees to waive any continuing non-competition or
non-solicitation obligations that you may owe to the Company pursuant to
Section 5 of the Employment Agreement. The Company similarly waives any
continuing obligations that you may owe to the company under Section 6.1.1 of
the Employment Agreement.

11. Consideration and Revocation Periods.

(a) You are advised to consult with an attorney before signing this Agreement.
You understand that you may take up to twenty-one (21) calendar days from your
receipt of this Agreement to consider whether or not you should execute this
Agreement. You further understand that you are not required to take the entire
twenty-one-day period to decide. Should you wish to execute this Agreement
sooner, you may do so on an accelerated basis without prejudice to your own or
the Company’s rights under this Agreement. Changes to this Agreement, whether
material or immaterial, will not restart this acceptance period.



--------------------------------------------------------------------------------

(b) You understand that you have a right to revoke this Agreement to release
your potential claims, if any, under the Age Discrimination in Employment Act,
29 U.S.C. § 621, et seq. (the “ADEA claims”), within a period of seven (7) days
after you sign the Agreement. If you elect to revoke your agreement to release
your claims as provided above, you understand that your revocation must be in
writing and hand-delivered or mailed to the person listed below. If your
revocation is hand-delivered, it must be provided to the Company within the
relevant time period set forth above; if your revocation is mailed, it must be
postmarked within the relevant time period set forth above. If mailed, your
revocation must be sent by certified mail, return receipt requested and
addressed as follows:

Jason F. Cole, Esq.

Senior Vice President and General Counsel

CombinatoRx, Incorporated

245 First Street, 3rd Floor

Cambridge, MA 02142

If you exercise this right to revoke, the Company is released from any
obligations under this Agreement.

12. Miscellaneous.

(a) This Agreement constitutes the entire agreement between you and the Company
and supersedes all prior and contemporaneous communications, agreements and
understandings, whether written or oral, with respect to your employment, its
termination and all related matters, excluding only the following, which shall
remain in full force and effect in accordance with their respective terms:
(i) your continuing confidentiality obligations to the Company as set forth in
Sections 6.2 and 6.3 of the Employment Agreement (as limited above), (ii) your
and the Company’s rights and obligations under any plan or agreement with
respect to the securities of the Company (including, without limitation, under
any grant agreement or the Plan).

(b) If any provision of this Agreement, or part thereof, is held invalid, void
or voidable as against public policy or otherwise, the invalidity shall not
affect other provisions, or parts thereof, which may be given effect without the
invalid provision or part. To this extent, the provisions and parts thereof of
this Agreement are declared to be severable. Any waiver of any provision of this
Agreement shall not constitute a waiver of any other provision of this Agreement
unless expressly so indicated otherwise. The language of all parts of this
Agreement shall in all cases be construed according to its fair meaning and not
strictly for or against either of the parties.

(c) You may not assign any of your rights or delegate any of your duties under
this Agreement. The rights and obligations of the Company shall inure to the
benefit of the Company’s successors and assigns.

(d) This Agreement may not be modified or amended, and no breach shall be deemed
to be waived, unless agreed to in writing by you and the SVP, General Counsel of
the



--------------------------------------------------------------------------------

Company or his expressly authorized designee. The captions and headings in this
Agreement are for convenience only and in no way define or describe the scope or
content of any provision of this Agreement.

(e) The obligation of the Company to make payments to you or on your behalf
under this Agreement is expressly conditioned upon your continued full
performance of your obligations under this Agreement, including those under
paragraphs 6.2 and 6.3 of the Employment Agreement.

(h) This Agreement, including the release of claims set forth in paragraph 8(a)
above, creates legally binding obligations and the Company therefore advises you
to consider it carefully. In signing this Agreement, you give the Company
assurance that you have been advised to consult with an attorney before signing
this Agreement, that you have signed it voluntarily and with a full
understanding of its terms; that you have had sufficient opportunity, before
signing this Agreement, to consider its terms and to consult with an attorney,
if you wished to do so, or to consult with any other of those persons to whom
reference is made in the first sentence of paragraph 6 above; and that, in
signing this Agreement, you have not relied on any promises or representations,
express or implied, that are not set forth expressly in this Agreement.

[The remainder of this page is intentionally blank]



--------------------------------------------------------------------------------

If the terms of this Agreement are acceptable to you, please sign, date and
return it to Jason Cole within twenty-one days of the date you receive it. If
you do not revoke this Agreement then, on the first day following the expiration
of that seven (7)-day period (the “Effective Date”), this letter will take
effect as a legally-binding agreement between you and the Company on the basis
set forth above. The enclosed copy of this letter, which you should also sign
and date, is for your records.

 

Sincerely, COMBINATORX, INCORPORATED By:  

/s/ Jason F. Cole

  Jason F. Cole   Senior Vice President and General Counsel

Accepted and agreed:

I REPRESENT THAT I HAVE READ THE FOREGOING AGREEMENT, THAT I HAVE BEEN ADVISED
TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT, THAT I FULLY
UNDERSTAND THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT I AM KNOWINGLY
AND VOLUNTARILY EXECUTING THE SAME. IN ENTERING INTO THIS AGREEMENT, I DO NOT
RELY ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE COMPANY OR ITS
REPRESENTATIVES WITH THE EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS
DOCUMENT.

 

Signature:  

/s/ Robert Forrester

  Robert Forrester

Date: January 14, 2010